Citation Nr: 1301792	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from May 1999 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  In a letter dated several days later in the same month, the RO in Louisville, Kentucky notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Louisville RO.] 

In current status, the case returns to the Board after completion of development made pursuant to a remand in December 2010.

The Board notes that this appeal originally included a claim of service connection for a right shoulder disability.  In November 2011, the RO granted service connection for a right shoulder condition and assigned a 10 percent disability rating.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.

The Board also notes that recent VA medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in November 2011 and considered by the RO in the most recent Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's hearing loss preexisted his period of active duty and did not undergo an increase in severity during such service that could be identified as an advancement beyond normal progression. 

2.  A chronic lumbar spine disability, diagnosed as degenerative joint disease, was not present in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service-or, indeed, until several years thereafter.  There is no competent and credible evidence relating any current lumbar spine disability to an established event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304, 3.306, 3.307, 3.309 (2012).

2.  A lumbar spine disability, diagnosed as degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of these service connection issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2005 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  A March 2006 letter informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As these letters addressed all notice elements, nothing more was required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  [The timing defect of the March 2006 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a supplemental statement of the case in November 2011.]  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports.  Relevant VA examinations were obtained in January 2011 to assist in determining whether the Veteran's claimed conditions are attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  
Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection for certain specified chronic diseases, such as sensorineural hearing loss and arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Further, the Board notes that the evidence of record raises a question of whether the Veteran's hearing loss preexisted his military service.  See April 1999 enlistment audiology report.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Hearing Loss

The Veteran asserts that he did not have hearing loss prior to service, but rather developed it as a direct result of his in-service exposure to noise from high explosives (such as C-4 and TNT), small arms, and heavy weapons.  He believes that, while hearing protection was required during basic training, he was assigned to a mechanized combat unit where he was required to run heavy diesel equipment without hearing protection at times for 72 hours nonstop.  Also, during his tour in Kosovo, he was unable to wear hearing protection due to the nature of his duties as a radio operator.  See VA Form 21-4138 dated in May 2007 with attachments.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His service personnel records indicate that he served as a combat engineer, a specialty generally associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Thus, the Board concedes exposure to noise in service.  Indeed, in this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its February 2006 grant of service connection for tinnitus based on such exposure.  

At enlistment in April 1999, audiometric examination showed pure tone thresholds at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz) as 15, 5, 5, 10, 55 and 45 decibels in the right ear and 5, 0, 0, 10, 45, and 50 decibels in the left ear, respectively.  These hearing thresholds clearly show some degree of hearing loss bilaterally.  Hensley, supra.  The weight of the evidence, clearly and unmistakably confirms that the Veteran had a pre-existing hearing loss disability prior to his entrance into active duty service in May 1999.  Thus, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

Because the Veteran's April 1999 audiometric examination clearly establishes the pre-service existence of hearing loss, the Board needs to determine next whether the Veteran's pre-existing condition was aggravated during active duty.
In this case, the remaining service treatment records do not reveal permanent aggravation of the Veteran's preexisting hearing loss.  Although he served on active duty for approximately three years, there is limited evidence available with which to ascertain whether a measurable worsening occurred, as the Veteran did not complain of hearing loss until his separation physical in 2002.  The results of his hearing test at that time indicate a deterioration in hearing sensitivity due to significant threshold shifts across all levels for both ears.  Audiometric testing showed pure tone thresholds in the right ear were 30, 15, 15, 20, 45 and 55 decibels, respectively, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left ear at the same frequencies were 30, 20, 10, 10, 40, and 50 decibels, respectively.  

The Board acknowledges that these hearing thresholds meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385.  In addition, they reflect an upward shift in the Veteran's hearing acuity during service.  Significantly, however, the Board cannot find that the 2002 (separation) audiological test results represented a permanent worsening of the Veteran's hearing loss, in light of the fact that, when examined for retention in the Army Reserves, two years later, his hearing had significantly improved to the baseline levels from 1999.  Audiometric testing showed pure tone thresholds in the right ear were 5, 5, 10, 20, 65 and 45 decibels, respectively, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left ear at the same frequencies were 20, 5, 10, 10, 50, and 65 decibels.  See March 2004 Report of Medical Examination.  

Moreover, when examined by VA in November 2005, audiometric examination showed pure tone thresholds in the right ear were 15, 10, 15, 30, and 60 decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  The thresholds in the left ear at the same frequencies were 15, 15, 15, 25, and 55 decibels, respectively.  The Board notes that again the Veteran's hearing was recorded at similar levels as those from the 1999 enlistment examination, six years earlier.  

The Board further notes that there are no other post-service treatment records addressing the Veteran's hearing loss because he has not presented any evidence of treatment subsequent to service.  As a result, there is no evidence of a continuity of symptomatology for his hearing loss, which strengthens the conclusion that his pre-service hearing loss was essentially unaffected by service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of post-service evidence tends to confirm that the Veteran's preexisting hearing loss manifested only temporary or intermittent flare-ups during service, without a chronic worsening of the underlying condition.

This conclusion is also supported by the January 2011 VA audiological examination.  The audiologist reviewed the claims file, including the 1999 enlistment and 2002 separation physicals, and concluded that the Veteran preexisting hearing loss was not aggravated by noise exposure while in the service.  She explained that hearing loss due to loud noise exposure manifests itself in the high frequencies between 3000 and 6000 Hz.  On the other hand, hearing loss in the low and mid frequencies is frequently due to temporary conductive components affecting the middle ear cavity and are usually alleviated with or without medical treatment.  

The audiologist also referred to the post-service audiometric test results from 2005, noting that the thresholds from 500 to 2000 Hz were within 15 decibels of the Veteran's entrance examination in 1999.  She explained that a 15 decibel difference in thresholds was not considered significant as thresholds have a slight variance on test and retest, as these numbers reflected a 6-year gap, and as the results were not considered thresholds associated with loud noise exposure.  The Veteran's thresholds at 3000 to 6000 Hz, those associated with hearing loss due to loud noise exposure, did not decrease or even indicate a temporary threshold shift.  She then concurred with the previous audiologist, that the Veteran's hearing loss was not aggravated by noise exposure while in the service.  Current audiometric examination of the Veteran's hearing acuity showed puretone thresholds in the right ear of 15, 20, 20, 45, and 65 decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  The thresholds in the left ear at the same frequencies were 15, 20, 20, 25, and 55 decibels, respectively.  

The Board finds this VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history and history of noise exposure, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current hearing loss and its relationship to military service.  Moreover, the claims folder contains no medical evidence refuting the January 2011 opinion.  

Accordingly, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's preexisting hearing loss was not aggravated beyond its natural progression during active duty.  In other words, the Veteran's 2002 separation audiological examination does not establish a permanent increase in the Veteran's hearing loss.  Rather, by all accounts, the Veteran experienced a temporary decrease in hearing during service that later resolved after service.  The fact that his hearing loss was symptomatic in service, in and of itself, does not establish aggravation.  Jensen and Hunt, supra.  Thus, for the reasons explained above, the Veteran's hearing loss clearly and unmistakably pre-existed his period of military service and clearly and unmistakably was not aggravated by that service.  

B.  Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability that he contends began in service as a result of duties as a combat engineer in that he was expected to work beyond the limits of physical endurance and was discouraged from visiting sick call.  He described the physical training as punishing and that on many occasions his tail bone would be rubbed raw and bloody and his lower back would be sore for days afterwards.  The Veteran stated his belief that the wear and tear over three years of active duty including his tour of combat in the Balkans had directly and unequivocally resulted in his back disability.  See VA Form 21-4138 dated in May 2007.

Service treatment records are entirely negative for any specific back complaints during service.  However, at service separation in May 2002, the Veteran indicated a history of recurrent low back pain.  Clinical evaluation of the spine was within normal limits, and the examiner did not otherwise provide further summary or elaboration of the historical information, and there was no diagnosis of a chronic low back disorder.  

In March 2004, within two years of service separation, the Veteran underwent examination for retention in the Army Reserves.  He again noted a history of back pain.  However a clinical evaluation of his musculoskeletal system was normal.  Moreover, a Functional Capacity Certificate, also dated March 2004 and signed by both the Veteran and his physician, indicates that the Veteran had no medical condition that would prevent him from walking for miles at a time with field gear and a 40 pound ruck sack, lifting/carrying 40 pounds, or doing sit-ups.  

There are no other post-service treatment records indicating that the Veteran sought treatment for low back pain.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until the Veteran underwent VA spine examination in January 2011 for the specific purpose of obtaining an opinion as to whether or not any current lumbar disability could be related to service.  At that time, the Veteran reported that he was loading a truck lifting crates, which he felt a sharp pain in the low back.  He received no evaluation or treatment during military service and no evaluation or treatment since discharge.  X-rays of the lumbar spine showed early degenerative changes to the facet joints at L5-S1.  The clinical impression was degenerative disc disease/degenerative joint disease.  

The examiner concluded it was less likely as not (less than 50/50 probability) that the Veteran's current lumbar spine disability was caused by or a result of lifting, bending, routine activities of military service.  The examiner explained that the imaging studies showed normal vertebrae and discs.  The early degenerative joint disease of the facet joint shown at one level was considered to be the result of the Veteran's obesity.  [Medical literature relates obesity to degenerative joint disease in the weight bearing joints, including in the spine.]  It was the examiner's opinion that it was less likely as not that the back condition is related to active service.  

The Board finds the 2011 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his low back pain was the result of or caused by his military duties.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's claimed low back disability and it's to military service.  He has presented no competent medical evidence to the contrary.

In this case, the evidence of record does not provide any medical basis for holding that the claimed lumbar spine disability was incurred in service.  The Board acknowledges the Veteran's contention that he has experienced back pain as a result of his military duties.  However, as has been discussed herein, service treatment records are entirely negative for back complaints with the sole exception of the May 2002 separation examination, noting recurrent back pain with no relevant findings or diagnosis.  While back pain is the type of symptom capable of lay observation, it is not equivalent to a diagnosis of a chronic back disability.  

Moreover, the earliest recorded medical history places the presence of lumbar degenerative changes in 2011, 9 years after the Veteran's separation from active service in 2002.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for back problems during the decade after his service had ended, consistent with 38 C.F.R. § 3.303(b).  Moreover, the Veteran has not asserted that he has experienced back problems since service.  Savage, supra.  It is also impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., arthritis) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and the initial onset of post-service back complaints may be considered as part of the analysis of a service connection claim.  See Maxson supra.  In addition, the only medical evidence addressing the nexus requirement is the 2011 VA medical report in which the examiner disputed the notion that the lumbar degenerative joint disease is coincident with the Veteran's military service.  See Hickson, supra.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

C.  Conclusion

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his hearing loss and lumbar spine disability are related to service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 
That said, the Veteran is not a medical professional, and his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology of his claimed disabilities are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Hearing loss and degenerative joint disease of the lumbar spine are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  While the Veteran is competent to attest to his military duties and their effect on his body, his opinion that his hearing loss and lumbar spine degenerative joint disease were caused by such duties, is far outweighed by the more thoroughly explained and detailed opinions from the examining and treating medical professionals.  Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hearing loss is denied. 

Service connection for degenerative joint disease of the lumbar spine is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


